Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of species (Vpr; antibody (anti-ALG6 (alpha-1,3-glucosyltransferase) antibody) in the reply filed on 10/6/2020 is acknowledged.  
The traversal is on the ground(s) that: there is no undue burden; there is no prohibition against claiming a reasonable number of species and it has not been shown.
This is not found persuasive because: as indicated, the species were demonstrated to be independent or distinct for having distinct functions, distinct structures and distinct physical, chemical and functional properties requiring separate searches of the prior art; and further, there is a search and/or examination burden for the patentably distinct species because at least the following reasons apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24, 25, 31, 32, 38, 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2020.
Claims 21-23, 26-30, 33-37, 40 are under consideration.
Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted 10/16/2019; 10/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 29. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
B. The use of trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on pages 36, 41, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Appropriate correction is required.

Claim Objections
4. Claim 28 is objected to because of the following informalities:  Claim 28(e) recites “determining the progression HIV infection”. It appears to intend to recite “the progression of HIV infection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 21, 26, 28, 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
See claims 21, 26, 28, 33 as filed 10/6/2020.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 21, 26, 28, 33 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to a natural correlation as further detailed below.
In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below, the claims are directed to a process or processes (Step 1); diagnosing human immunodeficiency virus infection by the presence or absence of HIV protein in exosomes, which sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the natural correlation found to be a law of nature by the Supreme Court in Mayo.
In this case, claims 21, 26, 28, 33 recite or are directed to a process (Step 1) and recite steps that are directed to judicial exceptions (in this case, a correlation or relationship between the presence or absence of HIV protein in exosomes and human immunodeficiency virus infection)(Step 2A).  Thus the claims are directed to a judicial exception, and the claims as a whole are focused on diagnosing human immunodeficiency virus infection based on HIV protein in exosomes (See also Example 29, Claim 2 (Diagnosing and Treating Julitis) of the Subject Matter Eligibility Examples: Life Sciences found at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf).
Additionally, step (e) in claim 28 could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). ) Thus, the claims are directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Thus, the claims are directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) )
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claims recite: contacting a urine sample with a first binding agent specific for an exosomal marker, contacting the captured exosomes with a second binding agent specific for HIV protein, which is well-understood, routine and conventional activity in view of the dependent references cited below (See Fais et al., Skog et al., Ward et al. cited below). Further, as to claim 28, the claim also recites the tandem or multiple steps of contacting a urine sample with a first binding agent specific for an exosomal marker, contacting the captured exosomes with a second binding agent specific for HIV protein, and making a comparison or determination based on time and multiple samples, which as indicated above, could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). 
Further, the steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. When recited at this high level of generality, there is no meaningful limitation that distinguishes it from well-understood, routine and conventional activity engaged in by scientists prior to applicant’s invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. The claims do not invoke any of the considerations that courts have identified as providing significantly more than the exceptions. Even when viewed as a combination, the additional elements fail to transform the exceptions into a patent eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception.
Thus, it is asserted that the claims are directed to judicial exceptions without reciting more or additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 21, 26, 28, 33 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 21, 26, 28, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fais et al. (US20090220944)(cited in applicant’s IDS submitted 10/16/2019) in view of Skog et al. (US20100196426)(cited in applicant’s IDS submitted 10/16/2019), Ward et al. (US20120077263)(cited in applicant’s IDS submitted 10/16/2019), Booth et al. (“Exosomes and HIV Gag bud from endosome-like domains of the T cell plasma membrane,” The Journal of Cell Biology, Vol. 172: 923-935 (2006))(cited in applicant’s IDS submitted 10/16/2019), and Campbell et al. (“HIV-1 Nef protein is secreted into vesicles that can fuse with target cells and virions,” Ethnicity & Disease, Vol. 18: S214-S219 (2008))(cited in applicant’s IDS submitted 10/16/2019)
See claims 21, 26, 28, 33 as filed 10/6/2020.
Fais et al. teaches method to capture, detect, characterize and quantify human exosomes in small volumes of body fluids by using sandwich ELISA test (abstract); including a method to diagnose other diseases (other than cancer), such as viral diseases, where particles are transmitted in microvesicles [0037]; including wherein HIV virus (interpreted as reading on virus and virus protein) can be detected within exosomes released by cells [0008, 0017](as recited in claim 21); wherein exosomes are obtained from urine [0007](as recited in claim 21); using ELISA [0038](solid surface as recited in claim 21); such as detection antibody recognizing antigen ([0040]; as recited claim 21); and antibody for capturing exosomes present in purified exosome preparation ([0040])(as recited in claim 21).
Skog et al. teaches: methods of diagnosis, monitoring and evaluation of disease or condition in a subject by detecting biomarker in microvesicles isolated from a biological sample (abstract); including HIV [0151].
Ward et al. teaches obtaining exosomes from biological samples such as urine (abstract); including wherein exosomes are thought to be involved with the transfer of pathogens (i.e.: HIV) between cells [0006].
Booth et al. teaches: wherein HIV gag is secreted from cell in exosomes (abstract).
Campbell et al. teaches wherein: HIV-Nef is secreted in the form of exosome-like vesicles (abstract); exosomes present will contain at least some Nef protein (p. 4 of 7).
One of ordinary skill in the art would have been motivated to detect HIV protein as taught by Skog et al., Ward et al., Booth et al., and Campbell et al. with the method as taught by Fais et al. Fais et al. teaches or suggests detection and characterization of conditions such as HIV by capturing exosomes, wherein HIV virus (interpreted as reading on virus and virus protein) can be detected within exosomes released by cells, and using binding agents to detect antigen, and Skog et al., Ward et al., Booth et al., and Campbell et al., which also teach characterization of exosomes, teaches wherein HIV proteins are known in the art to be associated with exosome (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
Further as to claim 28, as Skog et al. teaches or suggest monitoring disease in a subject, one of ordinary skill in the art would have been motivated to determine progression of HIV infection between time points and using multiple samples using the steps as taught or suggested in view of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. (See also MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for detecting HIV protein as taught by Skog et al., Ward et al., Booth et al., and Campbell et al. with the method as taught by Fais et al. There would have been a reasonable expectation of success given the underlying materials and methods (capturing and characterizing exosomes as taught by Fais et al., Skog et al., Ward et al., Booth et al., and Campbell et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

7. Claims 23, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. as applied to claims 21, 26, 28, 33 above and further in view of Zagury et al. (US20060252075)(cited in applicant’s IDS submitted 10/16/2019).
See claims 23, 30 as filed 10/6/2020.
See the teachings of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. above.
Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. does not teach further comprising the step of administering a therapeutic drug for HIV infection if the protein is detected in step (c).
Zagury et al. teaches methods of monitoring and improving HIV-therapy in a subject (abstract); diagnosis [0045]; including use of anti-retroviral therapy, chemotherapy and HAART [0025]; use of antiretroviral drugs [0105](as recited in claim 23); anti-Tat vaccine [0026].
One of ordinary skill in the art would have been motivated to use steps as taught by Zagury et al. in view of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. teaches monitoring and evaluating disease of medical condition (such as HIV) in a subject by detecting biomarker in microvesicles isolated from a biological sample from the subject, and Zagury et al., which also teaches monitoring in addition to diagnosis and HIV treatment, teaches such a type of therapy or drug or anti-HIV agent for use in treatment (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as taught by Zagury et al. in view of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. There would have been a reasonable expectation of success given the underlying materials (detection reagents as taught by Fais et al.; anti-HIV agents as taught by Zagury et al.) and methods (diagnosing; treating; comparing; evaluating as taught by Zagury et al. and Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

8. Claims 35, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. and Zagury et al. (cited above).
See claims 35, 37 as filed 10/6/2020.
See the teachings of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. above.
Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. do not teach the treatment methods.
See the teachings of Zagury et al. above.
One of ordinary skill in the art would have been motivated to use steps as taught by Zagury et al. in view of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. teaches monitoring and evaluating disease of medical condition (such as HIV) in a subject by detecting biomarker in microvesicles isolated from a biological sample from the subject, and Zagury et al., which also teaches monitoring in addition to diagnosis and HIV treatment, teaches such a type of therapy or drug or anti-HIV agent for use in treatment (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using steps as taught by Zagury et al. in view of Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al. There would have been a reasonable expectation of success given the underlying materials (detection reagents as taught by Fais et al.; anti-HIV agents as taught by Zagury et al.) and methods (diagnosing; treating; comparing; evaluating as taught by Zagury et al. and Fais et al. in view of Skog et al., Ward et al., Booth et al., and Campbell et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
9. Claims 22, 27, 29, 34, 36, 40 are free of the prior art of record as to the elected species (Vpr; antibody (anti-ALG6 (alpha-1,3-glucosyltransferase) antibody). Claims 22, 27, 29, 34, 36, 40 are thus objected to for depending on rejected claims.
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648